DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter A. Nowak (Reg. No. 78,543) on 01/12/2022.
Cancel claim 7.
REASONS FOR ALLOWANCE
Claims 1-4 are allowable. The present claims are allowable over the “closest” prior art Aoki (US 2005/0186389) and Komori et al (JP 2013-017967).
The examiner has provided a machine translation of JP 2013-017967. The citation of prior art refers to the provided machine translation.
 	Aoki teaches a honeycomb structure having partition walls to form provided so as to form a plurality of cells extending in an axial direction of the honeycomb structure and having a polygonal section normal to the axial direction and an outer wall surrounding said plurality of partition walls ([008]-[0010]). The outer wall has a concave and convex structure showing a 
 	However, Aoki does not teach or suggest a minimum thickness of the first circumferential wall is 0 mm, and a maximum thickness of the first circumferential wall is from 0.1 to 0.3 mm and a peripheral length of the surface of the first circumferential wall is a length of from 1.001 to 1.003 times as much as a peripheral length of a circle equivalent to an area of a region surrounded by the first circumferential wall, as presently claimed. Further, the Remarks filed 11/12/2021 at page 4, clarify a minimum thickness of the first circumferential wall being 0 mm is when a “valley” portion of the corrugated wave shape of the first circumferential wall intersects a partition wall, the thickness of the first circumferential wall at the intersection point is 0 mm. Aoki teaches convex tops located at parts where the partition wall abuts the outer wall ([0014]-[0016]), therefore, it is clear Aoki teaches when the partition walls intersect the outer wall the value is not a minimum of 0 mm but rather a maximum value of the outer wall.
Upon updating the searches, a new reference, namely Komori, came to the attention of the examiner. Komori teaches a honeycomb structure in which a plurality of internal cells are formed and a tubular shell portion surrounds a core portion ([0006]). Komori further teaches the shape of the side wall (i.e., first circumferential wall) has a corrugated shape that undulates in a direction surrounding a core portion of the honeycomb structure ([0035]).
 	However, Komori does not teach or suggest, a second circumferential wall disposed to surround an outer side of the honeycomb structure body, a minimum thickness of the first circumferential wall is 0 mm, a maximum thickness of the first circumferential wall is from 0.1 to 0.3 mm and a peripheral length of the surface of the first circumferential wall is a length of 
Thus, it is clear that Aoki and Komori, either alone or in combination, do not disclose or suggest the present invention.
Further, Applicant’s Remarks filed 11/12/2021 overcome the previous 35 U.S.C. 112(b) rejection of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARY I OMORI/Examiner, Art Unit 1784